DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant indicated one (1) drawing Replacement sheet is attached. Examiner has not received the drawing Replacement sheet.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 

Reference numeral "1" is not present in Fig. 1. The electronic device shown in Fig. 1 has been generally denoted as reference numeral "1", as described for example in paragraphs [0020]-[0022] of the specification of the present application. 

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “an active device configured, in response to detection of an error occurring in relation to at least one of the DRAMs, to generate an interrupt and store error information corresponding to the error”. This function of the “active device” is described in the Specification, [0044] and [0046]. The structure for performing this function is provided in the Specification, [0044] and [0046]: “the active device 50 may include an active controller 51 and an active memory 52”.
Claim 6 recites “a communication internet protocol (IP) configured to communicate an allocated address for at least one of the DRAMs”. This function of the “communication internet protocol (IP)” is described in the Specification, [0049]. The structure for performing this function is provided in the Specification, [0049]: “The communication IP 53 may be implemented as a separate chip”. 
Claim 10 recites “the active device is configured, in response to detection of an error occurring in the volatile memory, to generate an interrupt and store error information corresponding to the error”. This function of the “active device” is described in the Specification, [0044] and [0046]. The structure for performing this function is provided in the Specification, [0044] and [0046]: “the active device 50 may include an active controller 51 and an active memory 52”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,410,545 (“Porter”).
	
	Regarding claim 1, Porter teaches
	A memory module comprising: (Fig. 2, Col. 4, Lines: 53-68: memory node 26)
dynamic random access memories (DRAMs); (Fig. 2, Col. 4 Line 65-Col. 5, Line 6: DRAM memory banks of main memory 40)
a controller, wherein the controller controls operation of the DRAMs; and (Fig. 2, Col. 4, Lines 53-68: address and control logic 106 of memory controller 36 that transmits address and control signals via the lines 110 to the main memory 40)
an active device configured, in response to detection of an error occurring in relation to at least one of the DRAMs, to generate an interrupt and store error information corresponding to the error, (Fig. 2, Col. 5, Lines 7-22: gate array 102 with the EEPROM 118 of memory controller 36. Fig. 4, Col. 6, Lines 29-42: If an error is detected, the ECC checking circuit 78 of gate array 102 provides a signal indicating the memory error. Col. 7, Lines 14-30: When memory errors occur during an operating session, the memory controller 36 posts errors to the operating system, and a portion of the operating system is called to handle the errors. As these errors are collected and processed by the operating system, an accounting of the type of errors is kept. This accounting causes the error to be reduced to a unique syndrome. The state that represents this syndrome within the main memory copy of the EEPROM storage area is updated as each error occurs. The run time of the computer system 10 is also preferably recorded in the EEPROM 118)
the error information comprising an error log received responsive to the interrupt. (Col. 7, Lines 14-30: When memory errors occur during an operating session, the memory controller 36 posts errors to the operating system, and a portion of the operating system is called to handle the errors. As these errors are collected and processed by the operating system, an accounting of the type of errors is kept. This accounting causes the error to be reduced to a unique syndrome. The state that represents this syndrome within the main memory copy of the EEPROM storage area is updated as each error occurs. The run time of the computer system 10 is also preferably recorded in the EEPROM 118).

Regarding claim 10, Porter teaches
An electronic device comprising: (Fig. 1, Col. 4, Lines 22-36: computer system 10)
a memory module including a volatile memory and an active device; and (Fig. 2, Col. 4 Line 53-Col. 5, Line 22: memory node 26 including DRAM memory banks of main memory 40 and gate array 102 with the EEPROM 118)
a central processing unit (CPU) connected to the memory module by a system bus, (Fig. 1, Col. 4, Lines 22-36: CPU connected by system bus 12 to memory node)
wherein the active device is configured, in response to detection of an error occurring in the volatile memory, to generate an interrupt and store error information corresponding to the error, (Fig. 4, Col. 6, Lines 29-42: If an error is detected, the ECC checking circuit 78 of gate array 102 provides a signal indicating the memory error. Col. 7, Lines 14-30: When memory errors occur during an operating session, the memory controller 36 posts errors to the operating system, and a portion of the operating system is called to handle the errors. As these errors are collected and processed by the operating system, an accounting of the type of errors is kept. This accounting causes the error to be reduced to a unique syndrome. The state that represents this syndrome within the main memory copy of the EEPROM storage area is updated as each error occurs. The run time of the computer system 10 is also preferably recorded in the EEPROM 118)
the error information comprising an error log received responsive to the interrupt. (Col. 7, Lines 14-30: When memory errors occur during an operating session, the memory controller 36 posts errors to the operating system, and a portion of the operating system is called to handle the errors. As these errors are collected and processed by the operating system, an accounting of the type of errors is kept. This accounting causes the error to be reduced to a unique syndrome. The state that represents this syndrome within the main memory copy of the EEPROM storage area is updated as each error occurs. The run time of the computer system 10 is also preferably recorded in the EEPROM 118).

Allowable Subject Matter
Claims 2-9 and 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 2, 11, and 17.

See previous Office Action, dated 07/19/2022, for reasons of indication of allowable subject matter for claims 2 and 17. 

Although US Patent Application Publication No. 2020/0341831 (“Chen”) teaches the recited claim limitations of claim 11 (see previous Office Action, dated 07/19/2022), Chen does not teach the following claim limitations of claim 10 in view of claim 11:
a memory module including…an active device
…
wherein the active device is configured, in response to detection of an error occurring in the volatile memory, to generate an interrupt and store error information corresponding to the error,
the error information comprising an error log [from a register of the CPU configured to store the error log for the memory module] received responsive to the interrupt.
Instead, the active device is located on the CPU (Fig. 1, [0013]: memory control unit 522. [0018]: the memory control unit 522 generates, upon detecting the current memory error, an error notification related to the current memory error along with a System Management Interrupt (SMI)), and the active device does not receive the error log responsive to the interrupt ([0022]: central control unit 521 further updates the content of the record region corresponding to the memory unit 41 based on the error event information stored in the register 523). Therefore, there would be no reason to combine Chen and Porter to teach the embodiment that includes all of the limitations of amended claims 10 and 11.

Response to Arguments
Applicant’s arguments, see pg. 8-10, filed 10/18/20222, with respect to the rejections under 112(a)/112(b) of claims 1-9 and 12-16 have been fully considered and are persuasive.  The rejections under 112(a)/112(b) of claims 1-9 and 12-16 have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, and 10 have been considered but are moot because the new ground of rejection of claims 1 and 10 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113